In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated October 13, 1961, which denied, without a hearing, his application to vacate a judgment of said court rendered March 13, 1959 on his plea of guilty, convicting him of robbery in the second degree, unarmed, and imposing sentence. The denial of the application “ was without prejudice to a renewal thereof upon sufficient papers.” The basis for defendant’s application is: (1) that his plea of guilty was coerced by his assigned counsel; and (2) that the County Judge and the District Attorney had made representations to his assigned counsel that he (defendant) would receive a suspended sentence. The defendant failed to submit any affidavit from his assigned counsel in support of his claim as to the representations allegedly made to such counsel. Order affirmed. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.